683 N.W.2d 141 (2004)
REGAN
v.
WASHTENAW COUNTY BD. OF COUNTY ROAD COM'RS.
Nos. 124163, 124164.
Supreme Court of Michigan.
June 11, 2004.
SC: 124163, 124164. COA: 219761, 220532.
On order of the Court, the application for leave to appeal the June 10, 2003 judgment of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), we DIRECT the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties are directed to include among the issues addressed: (1) whether the tractors in question were "motor vehicles," see Stanton v. City of Battle Creek, 466 Mich. 611, 647 N.W.2d 508 (2002); and (2) whether at the time of the accidents the tractors were being "operated" as motor vehicles. The parties may file supplemental briefs within 28 days of the date of this order.
The application for leave to appeal remains pending.